DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


  				Examiner’s Amendment
  	An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee.

This examiner's amendment corrects minor typographical errors.

  	Claims are amended as follows:

  	4.   The method according to claim [3] 1, further comprising:
determining, by  the access device based on a target tunnel identifier and a
correspondence between a tunnel identifier and a device identifier of a control plane
network element, a device identifier that  is of a control plane network element and that

identifier of a tunnel used by the access device to receive the downlink data, and
wherein the paging identifier further comprises the device identifier that is of the control
plane network clement and that corresponds to the target tunnel identifier.


8.    The method according to claim [5]  1, wherein the method further comprises: 
receiving, by the access device, the correspondence between a tunnel identifier and a DN name from the control plane network element in a tunnel establishment process.  


19.  	 The apparatus according to claim [17] 15, wherein the processor is
configured to: 
determine, based on a target tunnel identifier and a correspondence
between a tunnel identifier and a data network DN name, a DN name corresponding to
the target tunnel identifier, wherein the target tunnel identifier is a tunnel identifier of a
tunnel used by the apparatus ta receive the downlink data; and determine the second
identifier of the terminal based on the first identifier and the DN name corresponding to
the target tunnel identifier.

Allowable Subject Matter

  	Claims 1-2, 4, 6-9, 15-16 and 19-20 are allowed over the prior art made of

allowance. Accordingly, no additional statement is necessary.

  	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Communication

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to DIANE D MIZRAHI whose telephone number is 571-
272-4079. The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Yuwen (Kevin) PAN can be reached on (571) 272-7855. The fax phone
numbers for the organization where this application or proceeding is assigned are (703)
872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or
proceeding should be directed to the receptionist whose telephone number is (571) 272-
2600.
  	Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only.

Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll free).

/DIANE D MIZRAHI/Primary Examiner, Art Unit 2647